Berdon, J.,
dissenting. The issue before this court is whether the commissioner of social services1 (commissioner), in affirming the city of Meriden’s refusal to extend the plaintiffs’ general assistance benefits, correctly refused to consider evidence offered by the plaintiffs as to the reasons they had failed to comply with workfare requirements. The majority holds that this depends upon whether the plaintiffs were afforded due process when they initially were suspended for their alleged workfare violations.2 In my view, however, *629state law entitles such plaintiffs, when contesting a town’s denial of the extension of general assistance benefits pursuant to General Statutes § 17b-118,3 to have the commissioner determine whether they were in compliance with the workfare rules. Furthermore, state law entitles such plaintiffs to have the commissioner make this determination without regard to a town’s previous determination on the matter.
Each plaintiff in this case was provided with a hearing before the commissioner,4 pursuant to General Statutes § 17b-64,5 during which he or she contested Meriden’s refusal to extend general assistance benefits. At each hearing, the commissioner heard evidence that the recipient had not wilfully failed to report to work earlier in the year. Clarence Harkless, for example, testified that he had been unable to work because of medical problems related to a blood clot in his leg, and he submitted supporting medical documentation at the hearing. Michelle Lawson testified that she had tried to move out of state, but had returned to Connecticut after a friend died. Rufino Pabon, who is illiterate in English, testified that the person he thought was *630his supervisor indicated he had completed his workfare hours for the month, and that he believed he had completed the necessary hours.
The commissioner, however, refused to consider this evidence in making her determination of eligibility for the extended § 17b-118 benefits. She concluded that “[rjegardless of the correctness of this suspension, the appellant was suspended for the three month period and this action was not contested or overturned. . . . It is simply too late to argue about the suspension that the appellant accepted and served, regardless of what led to the suspension.”
This conclusion, in my view, was incorrect. The commissioner, in deciding whether the plaintiffs were eligible for the extended general assistance benefits, was required to determine if they were “in compliance with program requirements.” General Statutes § 17b-118. In making this determination, the commissioner was required, under a special statutory scheme applicable to welfare benefits, to conduct a de novo hearing; see General Statutes § 17b-64; and to “render a final decision based upon all the evidence introduced before him.” General Statutes § 17b-65 (formerly § 17-292Í). It is clear that at such a hearing the “strict rules of evidence” do not apply, and that the hearing “must be conducted so as not to violate the fundamental rules of natural justice.” (Internal quotation marks omitted.) Huck v. Inland Wetlands & Watercourses Agency, 203 Conn. 525, 536, 525 A.2d 940 (1987).
The legislature, by enacting a special process by which a poor person could appeal directly to the commissioner a town’s determination that he or she was ineligible for subsistence benefits, demonstrated its deep concern about the rights that were at stake. The legislature recognized that subsistence for the poor— *631shelter, food and medical care—is fundamental to life, and that the “stakes are simply too high” for a poor person to be denied a full and meaningful hearing before benefits are terminated or denied. (Internal quotation marks omitted.) Goldberg v. Kelly, 397 U.S. 254, 266, 90 S. Ct. 1011, 25 L. Ed. 2d 287 (1970). The purpose of the special review process was obviously remedial, and the procedures were designed to protect the rights of the poor to assure that they were not wrongfully deprived of welfare benefits.6 The review provisions, therefore, must be liberally construed in favor of this class of poor persons. See Persico v. Maher, 191 Conn. 384, 395, 465 A.2d 308 (1983) (courts must apply “the rule of liberal construction in furtherance of the beneficent purposes for which the remedial legislation . . . was enacted”).
Accordingly, in cases such as these, where the commissioner has not previously determined whether the recipient of general assistance benefits wilfully failed to comply with program requirements, the commissioner must conduct a de novo review and make this determination. Therefore, I agree with the trial court that these cases should be remanded to the commissioner for a new decision, based upon all the evidence in the record, including evidence concerning the validity of the suspension of the plaintiffs’ general assistance benefits by Meriden’s welfare officials.

 The department of income maintenance was replaced by the department of social services on July 1, 1993. See Public Acts 1993, No. 93-262.


 I agree with the majority, of course, that the government must afford a recipient of general assistance benefits procedural due process before it may terminate these benefits because of the recipient’s failure to comply with program requirements. See part IIB of the majority opinion. In such cases, due process requires that the recipient be provided with notice of the government’s intent to act; Mullane v. Central Hanover Bank & Trust *629Co., 339 U.S. 306, 314-15, 70 S. Ct. 652, 94 L. Ed. 865 (1950); Baldwin v. Hale, 68 U.S. 223, 233, 17 L. Ed. 531 (1863); and with a meaningful opportunity to be heard. Armstrong v. Manzo, 380 U.S. 545, 552, 85 S. Ct. 1187, 14 L. Ed. 2d 62 (1965). These constitutional tenets are fundamental and beyond debate. I disagree, however, that the court needs to rely on these principles in this case.


 See footnote 1 of the majority opinion.


 The applicable statutes provide that these hearings may be conducted by the commissioner or by “any person authorized by him”; General Statutes § 17b-64 (b); and that the decision shall be rendered by the commissioner “or his designated hearing officer.” General Statutes § 17b-65 (a); see footnote 3 of the majority opinion. For purposes of clarity and convenience, however, I refer to the person conducting the hearing and rendering the decision as the commissioner.


 See footnote 3 of the majority opinion.


 Indeed, the entire statutory review scheme reflects the legislature’s concern with protecting the rights of the benefit recipient. General Statutes § 17b-65 (a), for example, requires the commissioner to render a fair hearing decision “[n]ot later than fifteen days after such hearing, or three business days if the hearing concerns a decision on an application for assistance.” These provisions recognize that a town’s decision to deny or terminate general assistance benefits can have grave consequences, and that prompt review of local decisions by the commissioner is essential.